Citation Nr: 0320846	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  94-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to May 1978 
and from November 1980 to September 1982 and had periods of 
active duty for training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2001 the Board 
remanded the case for further development.  The case has been 
returned to the Board for further appellate action.  


REMAND

The August 2001 remand directed that the veteran was to be 
afforded VA gastroenterological and infectious disease 
examinations to determine the etiology of any demonstrated 
hepatitis and/or pancreatitis, to include whether it was at 
least as likely as not that any demonstrated hepatitis or 
pancreatitis was incurred or aggravated by the veteran's 
active service or active duty for training.  Although the 
veteran was afforded an examination, the examiner did not 
address the etiology of his pancreatitis and did not 
adequately address the etiology of his hepatitis C.  As the 
RO did not fully comply with the 2001 Board remand additional 
development is necessary.  Stegall v. West, 11 Vet. App 268 
(1998).  

The remand also directed the RO to take further action to 
develop and verify the veteran's alleged stressors; and, if 
any stressor was verified, to provide the veteran with a VA 
psychiatric examination.  The records indicate that the 
veteran has alleged at least five distinct in-service 
stressors.  He has also provided more detailed information 
regarding several of the alleged stressors as requested.  In 
a July 2002 letter, the veteran requested that the RO no 
longer investigate one of his alleged in-service stressors 
regarding racism and harassment as he believed there would be 
no available documentation providing verification of that 
stressor.  The RO, however, erroneously construed the July 
2002 letter as a complete withdrawal of the veteran's claim 
of entitlement to service connection for PTSD, rather than 
simply a withdrawal of one theory of the case.  As such, the 
RO did not further develop the provided information regarding 
his other alleged in-service stressors.  The RO should 
determine whether the evidence provided by the veteran 
regarding his other alleged stressors can reasonably be 
verified, and if so, undertake all further development.  

VA treatment records from the VA Medical Center in Wilkes 
Barre, Pennsylvania, dated to March 2002, have been secured.  
Any VA treatment records subsequent to that date should be 
secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
U.S.C. § 5103A (West 2002).

Finally, the May 2003 supplemental statement of the case 
incorrectly addresses the veteran's claim of entitlement to 
service connection for hepatitis as whether new and material 
evidence has been submitted to reopen the claim.  The August 
2001 Board decision found that new and material evidence had 
been submitted and reopened and remanded the issue for 
further development and adjudication on the merits of the 
claim.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Wilkes-Barre, 
Pennsylvania, dated since March 2002.

2.  Thereafter, the RO should forward the 
veteran's claims file to the VA examiner 
who conducted the March 2003 VA 
examination.  The physician must review 
both claims files, and opine whether it 
is at least as likely as not that any 
demonstrated hepatitis is the result of, 
or was chronically aggravated by, the 
veteran's active service or active duty 
for training.  The examiner must discuss 
the opinion provided by the VA physician 
on April 16, 2001.  

The physician must also opine whether it 
is at least as likely as not that any 
demonstrated pancreatitis is the result 
of, or was chronically aggravated by, the 
veteran's active military service or 
active duty for training.  A notation to 
the effect that the claims files were 
reviewed should be included with the 
physician's report.  Any opinion provided 
should be supported by a complete 
rationale.  

3.  If, for any reason, the VA physician 
who conducted the March 2003 examination 
is unavailable for any reason, the RO 
must make arrangements for the veteran to 
be afforded new gastroenterological and 
infectious disease examinations to 
determine the etiology of any current 
pancreatitis and hepatitis.  The claims 
folders must be made available to the 
examiners for review prior to the 
examinations.  A notation to the effect 
that the claims files were reviewed took 
place should be included the examination 
reports.  All indicated studies should be 
performed.  

Based on the medical findings and a 
careful review of the claims folders, the 
examiners must opine whether it is at 
least as likely as not that any 
demonstrated hepatitis or pancreatitis is 
related to his service or any disease or 
injury incurred therein.  If the 
examiners are unable to provide the 
requested opinions, the reports should so 
state, and provide an explanation why the 
opinions cannot be provided.  Any opinion 
provided must be supported by a complete 
rationale.

4.  The RO must review all the veteran's 
written statements regarding his alleged 
stressors and make a determination on 
whether the information provided by the 
veteran provides a reasonable possibility 
that an attempt to verify the claimed 
stressors with the National Personnel 
Records Center or any appropriate 
military agency would assist in the 
substantiation of the claimed stressors.  
If not, the RO then must provide the 
veteran with written reasons and bases 
explaining why.  

If development is in order the RO should 
contact the NPRC or any appropriate 
military agency and attempt to have the 
alleged stressors verified.  The RO must 
conduct development and follow-up on all 
identified alternative sources.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or that further 
efforts would be futile.  If the RO is 
unable to secure these records, then it 
must inform the veteran of this 
circumstance.

5.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  In reaching 
this determination, the RO must address 
the appellant's credibility.

6.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims files and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a verified in-service 
stressor.  The examiner is instructed 
that only the verified events listed by 
the RO may be considered as stressors.  
The examiner must utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, in diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each diagnostic criteria 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

7.  After the development requested has 
been completed, the RO should review the 
claims files to ensure that the 
development is in compliance with the 
directives of this remand, the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); and 
the decision of the United States Court 
of Veterans Appeals in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  .  

8.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis, 
pancreatitis and PTSD.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




